Affirmed and Memorandum Opinion filed April 30, 2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00356-CR

       AMANCIO VGENE ANDERSON A/K/A AMANCIO EUGENE
                    ANDERSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 340th District Court
                         Tom Green County, Texas
                    Trial Court Cause No. C-18-0205-SA

                 MEMORANDUM                     OPINION

      Appellant Amancio Vgene Anderson appeals his conviction for possession of
a controlled substance. Tex. Health & Safety Code Ann. § 481.115. Appellant’s
appointed counsel filed a brief in which she concludes the appeal is frivolous and
without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d
807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant filed two
pro se responses.

      We have carefully reviewed the record, counsel’s brief, and appellant’s pro se
responses and agree the appeal is frivolous and without merit. Further, we find no
reversible error in the record. We are not to address the merits of each claim raised
in an Anders brief or a pro se response when we have determined there are no
arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).

      Accordingly, the trial court’s judgment is affirmed.

                                    PER CURIAM



Panel consists of Justices Bourliot, Hassan, and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2